Citation Nr: 0948633	
Decision Date: 12/28/09    Archive Date: 01/13/10	

DOCKET NO.  08-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy 
from January 1941 to August 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2007 and February 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002 and Supp. 
2009) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present 
in service, or for a number of years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus.  In pertinent part, it 
is contended that the Veteran's current hearing loss and 
tinnitus are the results of exposure to noise at hazardous 
levels during his period of active military service.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  
Service connection is also possible for any disease diagnosed 
after discharge from service, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires medical, 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the current disability.  
Davidson v. Shinseki, 581 F.3d, 1313 (Fed. Cir. 2009).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores utilizing the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102 (2009).

In the present case, service treatment records disclose that, 
on multiple occasions during the period from January 1941 to 
January 1957, the Veteran's hearing for both the whispered 
and spoken voice was 15/15 bilaterally, indicative of the 
presence of normal hearing.  Moreover, as of the time of a 
service separation examination in July 1960, hearing for both 
the whispered and spoken voice was once again 15/15 
bilaterally, and no pertinent diagnosis was noted.  
Significantly, at no time during the Veteran's period of 
active military service did he receive either a diagnosis of 
or treatment for chronic tinnitus.

The earliest clinical indication of the presence of an 
arguably chronic hearing loss is revealed by a service 
medical facility quadrennial examination conducted in August 
1964, four years following the Veteran's discharge from 
service, at which time pure tone air conduction threshold 
levels, in decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
6000
RIGHT
-5 
(10)
-5 (5)
0 (10)
20 
(30)
25 
(30)
30 
(40)
LEFT
-5 
(10)
-10 
(0)
-5 (5)
5 (15)
15 
(20)
25 
(35)

[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]  

The earliest clinical indication of the presence of hearing 
loss disability as defined by VA regulation [see 38 C.F.R. 
§ 3.385 (2009)] is revealed by a service medical facility 
quadrennial examination conducted in December 1968, more than 
eight years following the Veteran's discharge from service, 
at which pure tone air conduction threshold levels, in 
decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
6000
RIGHT
-5 
(10)
-5 (5)
5 (15)
25 
(35)
35 
(40)
25 
(35)
LEFT
-5 
(10)
0 (10)
15 
(25)
10 
(20)
30 
(35)
15 
(25)

[Once again, pure tone thresholds are reported in both ASA 
and ISO (ANSI) units.  The figures in parentheses represent 
ISO (ANSI) units, and are provided for data comparison 
purposes.]  

Tinnitus, it should be noted, was first shown no earlier than 
January 2008, almost 50 years following the Veteran's 
discharge from service, at which time, during the course of a 
VA audiometric examination for compensation purposes, the 
Veteran complained of constant bilateral tinnitus.  
Significantly, at the time of that examination, it was noted 
that the Veteran's claims folder and service medical records 
had been reviewed.  That review included physical 
examinations in 1941, 1947, 1951, 1957, and 1960 showing 
normal hearing via spoken voice tests, as well as normal pure 
tone thresholds for VA purposes in both the right and left 
ears.  Also noted was a history of military noise exposure, 
including naval engagements without the use of hearing 
protection.  When questioned, the Veteran gave a history of 
civilian occupational noise exposure while working for 14 
years as an air traffic control specialist without the use of 
hearing protection.  Recreational noise exposure included 
hunting and fishing, at which time no hearing protection was 
utilized.  

When further questioned, the Veteran reported that he had 
previously been diagnosed with a "small lesion" in one ear, 
though he could not recall which ear.  The Veteran had 
apparently undergone magnetic resonance imaging for this 
lesion, though with no recommendation for aggressive 
treatment.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
50
65
80
90
85
LEFT
30
40
50
60
65

Speech recognition scores utilizing the Maryland CNC word 
lists were 4 percent in the Veteran's right ear, and 92 
percent in the left ear.  The pertinent diagnosis noted was 
of a moderate, sloping to profound sensorineural hearing loss 
with poor word recognition at an amplified loudness level in 
the right ear, and a mild, sloping to moderately-severe 
sensorineural hearing loss with excellent word recognition in 
the left ear.  Noted at the time of examination was that 
service medical records included a normal pure tone threshold 
audiogram at separation in 1960.  In the opinion of the 
examining audiologist, the Veteran's current hearing loss and 
tinnitus were not caused by, or a result of, his military 
noise exposure.  

As is clear from the above, the Veteran's current hearing 
loss and tinnitus did not, in fact, have their origin during 
his period of active military service.  Moreover, the Board 
finds the aforementioned opinion of a VA audiologist highly 
probative, because that opinion was based not only on a full 
examination of the Veteran, but also on a complete review of 
the Veteran's claims file.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
The VA examiner provided reasons and bases for her medical 
opinion, and pointed to the evidence which supported that 
opinion.  See Hernandez-Toyens v. West, supra.  Under the 
circumstances, the Board is of the opinion that the probative 
medical evidence of record establishes that the Veteran's 
current hearing loss and tinnitus did not have their origin 
during his period of active military service.

The Board acknowledges the Veteran's statements regarding the 
nature and etiology of his current hearing loss and tinnitus.  
However, the Board rejects those assertions to the extent 
that they seek to etiologically relate those disabilities to 
inservice exposure to noise at hazardous levels.  
Significantly, the Veteran, as a lay person, is not competent 
to create the requisite causal nexus for his current hearing 
loss and tinnitus.  A medical question of this complexity 
requires medical expertise.  That is, it requires medical 
knowledge by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Again, the Veteran's assertions of 
experiencing tinnitus did not manifest until decades after 
service; thus, continuity of symptomatology has not been 
established.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current hearing loss or 
tinnitus, first persuasively documented a number of years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for those disabilities must be denied.

In reaching this determination, the Board has given due 
consideration to various statements of the Veteran's 
accredited representative to the effect that whispered voice 
testing conducted at the time of the Veteran's separation 
examination in 1960 was "inadequate for consideration."  
However, the fact remains that whispered and/or spoken voice 
testing was the sole method utilized for evaluating the 
Veteran's hearing during the course of his service from 1941 
to 1960.  Under the circumstances, the Board has no choice 
but to evaluate the Veteran's claim on the basis of the 
evidence of record, which is to say, the evidence as it 
exists.  In this case, the objective evidence demonstrates 
that the Veteran's hearing loss is not service related.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2007.  In that correspondence, VA informed the 
Veteran that, in order to substantiate his claims for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed his 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records herself and submit them to VA.  The RO also 
advised the Veteran on how disability ratings and effective 
dates are assigned, if service connection is granted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


